Case: 1:20-cv-00121-SJD-KLL Doc #: 35 Filed: 11/25/20 Page: 1 of 12 PAGEID #: 362




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

M&C HOLDINGS DELAWARE                           Case No. 1:20-cv-00121-SJD-KLL
PARTNERSHIP, et al.,
                                                Judge Susan J. Dlott
      Plaintiffs,
                                                Magistrate Judge Karen L. Litkovitz
v.

GREAT AMERICAN INSURANCE
COMPANY,

      Defendant.


     JOINT DISCOVERY PLAN AND STATUS REPORT PURSUANT TO RULE 26(F)


       Now come all parties to this case, by and through their respective counsel, and hereby

jointly submit to the Court this Joint Discovery Plan, pursuant to the Court’s Pretrial Procedure

Outline.

       The parties conducted an initial discovery conference on May 27, 2020, attended by

attorneys Bryce Lenox and David Ogles for Millennium, and attorneys James Papakirk, Daniel

Lebersfeld, and Stephen Dratch for Great American.

1.     MAGISTRATE CONSENT

       The Parties do not unanimously consent to the jurisdiction of the United States

Magistrate Judge pursuant to 28 U.S.C. § 636 (c).

2.     RULE 26(A) DISCLOSURES

       The parties do not currently anticipate seeking leave to make changes to the timing, form,

or requirement for disclosures under Rule 26(a). All disclosures required by Rule 26(a)(1) have

been made by the parties hereto.


                                               1
Case: 1:20-cv-00121-SJD-KLL Doc #: 35 Filed: 11/25/20 Page: 2 of 12 PAGEID #: 363




3.      DISCOVERY ISSUES AND DATES

        A.      Describe the subjects on which discovery is to be sought and the nature,

                extent, and scope of discovery that each party needs to: (i) make a settlement

                evaluation; (ii) prepare for case dispositive motions; and (iii) prepare for

                trial:

Plaintiffs state as follows:

        Millennium’s complaint asserts that Millennium submitted a valid insurance claim for

approximately $1.9 million, and Defendant (insurer Great American Insurance Company) denied

the claim without reasonable justification. They assert counts for breach of contract (Count I),

bad faith denial and delay (Count II), and declaratory judgment regarding coverage (Count III).

        Prior to this status report and Judge Dlott’s disposition of Defendant’s objections to

Magistrate Judge Litkowitz’s Report and Recommendation denying Defendant’s motion to

dismiss, the parties agreed to exchange and respond to targeted discovery requests. The parties

have exchanged documents and responsive answers such initial discovery. Millennium is in the

process of reviewing and analyzing Great American’s production and responses.

        Millennium believes that the Court’s ruling denying Defendant’s motion to dismiss has

substantially streamlined discovery on liability issues — particularly the discovery that could be

properly directed to Millennium. Great American’s communications prior to litigation and now

its discovery responses and pleadings indicate that there is no dispute that dishonest acts of an

employee of Millennium caused Millennium to disburse funds belonging to Millennium to the

employee and/or sham entities he controlled.

        Accordingly, on November 9, 2020, Millennium filed a motion to strike Great

American’s affirmative defenses. Millennium also intends to file in coming days a motion for



                                                2
Case: 1:20-cv-00121-SJD-KLL Doc #: 35 Filed: 11/25/20 Page: 3 of 12 PAGEID #: 364




partial summary judgment that the claim tendered to Great American is covered by the insurance

policy as a matter of law.    As argued in such motions, Millennium submits that there are no

genuine issues of material fact precluding judgment in Millennium’s favor on this issue.

       Based on the above, Millennium believes the primary issues requiring discovery are

threefold: (1) whether words and acts by Great American gave rise to waiver of the limitation

clause or otherwise rendered it unenforceable (Count I and III); (2) the reasonableness of Great

American’s justification for the delay and denial of Plaintiff’s valid insurance claim (Count II);

and (3) Great American’s motive and state of mind in denying the claim, relating to the claim for

punitive damages against Great American (Count II). Millennium also expects to take discovery

of facts that will provide proper context and background to the jury regarding insurance claims

and claim handling. Millennium believes that the materials submitted to Great American during

the adjustment process are sufficient to establish liability and damages in Count I, and that

responding to extensive discovery regarding coverage and quantum would be cumulative and

inappropriate. See Fed. R. Civ. P. 26(b) (setting forth proportionality test, including relative

access to information and importance of additional information to issues in the case).

       Further, depending on the records and defenses available to Defendant, this case may

involve third-party discovery. Potentially relevant documents regarding Defendant’s bad faith

and waiver of its limitation clause may exist in the possession of third parties, such as TD

Davidson CPA and Aon plc.

       TD Davidson CPA.          TD Davidson CPA is the accounting firm that supported

Defendant’s investigation of Plaintiffs’ claim prior to litigation, and Defendant’s interrogatories

have identified certain TD Davidson CPA personnel as persons with relevant knowledge.

Plaintiffs are presently unaware as to whether Defendant believes some or all documents within



                                                3
Case: 1:20-cv-00121-SJD-KLL Doc #: 35 Filed: 11/25/20 Page: 4 of 12 PAGEID #: 365




the exclusive possession of TD Davidson CPA exist within the control of Defendant. Such

documents and information may need to be obtained via subpoena.

       Aon plc acted as Plaintiffs’ insurance broker and claim recovery specialist during the

investigation of Plaintiffs’ insurance claim.       Plaintiffs were not parties to many of the

communications between Aon plc and Defendant.            Plaintiffs do not believe documents or

information in Aon plc’s exclusive possession are within Plaintiffs’ control. To the extent

relevant documents exist, such documents will need to be obtained by subpoena.

       Potentially relevant documents may exist in the possession of additional third parties such

as Wayne Merdis and the New York law enforcement authorities. Plaintiffs have reason to

doubt that material held by New York law enforcement authorities can be obtained via FOIL (the

New York version of FOIA), as such information may be protected grand jury materials. Mr.

Merdis is unlikely to be a cooperative witness, and judicial assistance may be required to compel

production of any relevant documents or information he may still possess.

       In addition to document productions, Plaintiffs intend to take depositions of party and

third-party witnesses, and to serve Requests to Admit and additional Interrogatories.

Great American states as follows:

       While Great American does not agree with many of Plaintiffs’ characterization of events

to date, Great American will address those characterization and assertions at the proper time and

in the proper manner set forth by this court’s order or the applicable rules. For example, on

November 9, 2020, Plaintiffs filed a motion to strike certain affirmative defenses raised in

Defendant’s Answer. Great American will oppose that motion within the time prescribed by the

local rules. If the motion is not denied in its entirety, Great American reserves the right to seek

leave to amend its Answer.



                                                4
Case: 1:20-cv-00121-SJD-KLL Doc #: 35 Filed: 11/25/20 Page: 5 of 12 PAGEID #: 366




       Great American may move for bifurcation and, in that case, recommends that discovery

be bifurcated between Plaintiffs’ coverage claims and Plaintiff’s bad faith claim. The parties

have already provided initial disclosures and have exchanged targeted discovery requests along

with responses to those requests. There is currently a dispute concerning the scope of what

Plaintiffs are obligated to provide in response to Great American’s initial targeted requests.

Specifically, Great American disagrees with Plaintiffs’ position that the Court’s decision on a

motion to dismiss somehow limits Plaintiff’s obligation to provide discovery. If the parties are

unable to resolve that dispute, they will inform the court if intervention is needed. Based on the

information exchanged in the targeted discovery requests, the parties may engage in additional

discovery and will then proceed to take depositions of party and non-party witnesses. Great

American parties anticipates conducting discovery on the following subjects: Plaintiffs’ proof of

claim; coverage under the policy; the contractual limitations applicable to Plaintiffs’ claims;

amounts of claimed loss under the policy; and any claims or defenses asserted in Plaintiffs’

Complaint and Great American’s Answer, excluding any discovery on Plaintiffs’ bad faith claim,

which would be the subject of a request for bifurcation.

       B.      Discovery of Electronically Stored Information.

       The parties have discussed disclosure, discovery, and preservation of electronically stored

information, including the form or forms in which it should be produced.

(i) The parties have electronically stored information in the following formats:

Millennium states as follows:

       Millennium has potentially relevant electronically stored information in Outlook email,

Microsoft Excel, and PDF, and possibly Microsoft PowerPoint and various image formats (JPG,

PNG). Millennium is currently unaware of potentially relevant documents or information that



                                                5
Case: 1:20-cv-00121-SJD-KLL Doc #: 35 Filed: 11/25/20 Page: 6 of 12 PAGEID #: 367




are stored in proprietary formats, or otherwise require special consideration. Millennium has

requested that, where the storage of such files in the usual course permits, Great American

comply with certain ESI specifications in Great American’s production of documents.

Great American states as follows:

       Great American has potentially relevant information in the form of emails and PDFs.

However, Great American uses a platform where documents generated on a file are

automatically stored in a format other than the native format and any potentially relevant

information would be furnished in the format in which the platform generates them.

(ii) The case presents the following issues relating to disclosure, discovery, or preservation of

electronically stored information, including the form or forms in which it should be produced:

       The parties anticipate no issues regarding ESI. Should any issues arise, the parties will

address them at that time.

       C.      Claims of Privilege or Protection.

       Yes, the parties have discussed issues regarding the protection of information by a

privilege or the work-product doctrine, including whether the parties agree to a procedure to

assert these claims after production or have any other agreements under Fed. R. Evid. 502.

               (i)     The case presents the following issues relating to claims of a privilege or
               of protection as trial preparation materials:

Millennium states as follows:

       Under Boone v. Vanliner Ins. Co., “in an action alleging bad faith denial of insurance

coverage, the insured is entitled to discover claims file materials containing attorney-client

communications related to the issue of coverage that were created prior to the denial of coverage.

At that stage of the claims handling, the claims file materials will not contain work product, i.e.,

things prepared in anticipation of litigation, because at that point it has not yet been determined

                                                 6
Case: 1:20-cv-00121-SJD-KLL Doc #: 35 Filed: 11/25/20 Page: 7 of 12 PAGEID #: 368




whether coverage exists." 2001-Ohio-27, 91 Ohio St. 3d 209, 213–14; Decker v. Chubb Nat'l

Ins. Co., 2015 WL 5954584, at *3 (S.D. Ohio Oct. 14, 2015) (Litkovitz, Mag. J.), report and

recommendation adopted, No. 1:15CV88, 2015 WL 6872937 (S.D. Ohio Nov. 9, 2015) (Dlott,

J.) (“Accordingly, the Court finds the Boone exception to the attorney-client privilege applies to

the claims file in this case.”).

        Millennium has reviewed Great American’s privilege logs, and believes such logs

indicate that responsive communications between Great American’s claim adjuster and its

outside counsel prior to denial of the claim may have been withheld notwithstanding Boone.

Millennium also anticipates potential privilege issues related to likely third-party subpoena

recipients. The parties intend to meet and confer in an attempt to amicably resolve these issues,

prior to seeking judicial assistance.

Great American states as follows:

        Great American is aware of and familiar with Boone and its progeny and is of the view

that they do not apply to this case. The parties have exchanged privilege logs. Defendant is still

studying Plaintiff’s privilege log and may challenge certain designations.

                (ii) Have the parties agreed on a procedure to assert such claims AFTER
                production?

        On November 9, 2020, the parties exchanged privilege logs with respect to their

responses to the initial, targeted requests. The parties will coordinate and attempt to reach an

accord with respect to privilege logs in connection with future productions.

        D.      Bifurcation:

        Millennium states as follows:




                                                7
Case: 1:20-cv-00121-SJD-KLL Doc #: 35 Filed: 11/25/20 Page: 8 of 12 PAGEID #: 369




       Millennium opposes any stay or bifurcation of discovery or issues, as it would serve only

to delay the administration of justice and introduce inefficiency and waste into this process. See

Fed. R. Civ. P. 1.

       Great American states as follows:

       Great American may move for bifurcation and a stay on discovery related to Plaintiff’s

bad faith claim pending any such motion for bifurcation of the issue.

       E.      Disclosure and report of plaintiff expert(s) by: The parties disagree regarding

the appropriate deadlines in this matter. Please see Exhibit A, attached.

       F.      Disclosure and report of defendant expert(s) by: The parties disagree regarding

the appropriate deadlines in this matter. Please see Exhibit A, attached.

       G.      Discovery cutoff: The parties disagree regarding the appropriate deadlines in this

matter. Please see Exhibit A, attached.

       H.      Anticipated discovery problems:

Millennium states as follows:

       Based upon Great American’s responses to date, Millennium anticipates disputes relating

to the scope of discovery into the financial and/or other motives and reasons Great American and

its employees and agents delayed or denied the Millennium’s claim, among other topics. As

above, Millennium anticipates potential disputes relating to privilege claims asserted by Great

American. Millennium will attempt to meet and confer with Great American regarding these

issues and may seek judicial assistance to compel production of such information, consistent

with the process required by the Court’s standing orders and local rules.

       Millennium is also concerned that Great American has issued discovery and raised

defenses based upon the “bookkeeping loss” theory rejected by this Court. Great American has



                                                 8
Case: 1:20-cv-00121-SJD-KLL Doc #: 35 Filed: 11/25/20 Page: 9 of 12 PAGEID #: 370




also purported to reserve the right to assert new defenses based on unidentified provisions of the

policy; Millennium is concerned that Great American will attempt to use this reservation as a

basis to conduct a fishing expedition for new defenses that were not raised or identified in the

lengthy adjustment process. Millennium intends to object to and/or seek a protective order to the

extent Great American pursues discovery in support of rejected legal contentions and

unidentified defenses. If allowed, such discovery would greatly increase the expense, time, and

complexity of this litigation far out of proportion to the importance of the facts that would be

obtained. Millennium also believes that the relief requested in its motion to strike and upcoming

motion for partial summary judgment, if granted, would effectively foreclose such offending

discovery.

Great American states as follows:

       There is currently a dispute concerning the scope of what Plaintiffs are obligated to

provide in response to Defendant’s initial targeted requests. It appears to Great American that

the primary discovery dispute will relate to whether the denial of its Rule 12(b)(6) motion

resolved the coverage issue conclusively in Plaintiffs’ favor. Great American asserts that it did

not, but that even if it did, discovery relating to coverage is relevant to the contractual limitations

defense and Plaintiffs’ bad faith claim. In addition, a fully developed factual record would be

necessary if an appeal is eventually taken by either party. If the parties are unable to resolve their

discovery dispute, they will inform the court if intervention is needed.

4.     LIMITATIONS ON DISCOVERY

       A.      Changes in the limitations on discovery

       The parties do not currently anticipate the need for any changes to the limitations on

discovery set forth in the Federal Rules of Civil Procedure.



                                                  9
Case: 1:20-cv-00121-SJD-KLL Doc #: 35 Filed: 11/25/20 Page: 10 of 12 PAGEID #: 371




       B.      Protective Order

       The parties have raised the need to file a draft protective order based upon the form

protective order available on the website for the United States District Court for the Southern

District of Ohio. Any stipulated order filed with the Court will be in compliance with Shane

Group, Inc. v. Blue Cross Blue Shield of Michigan, 825 F.3d 299 (6th Cir. 2016).

5.     OTHER COURT ORDERS UNDER RULE 26(C) OR RULE 16(B) AND (C)

       Attached as Exhibit A hereto, the parties have summarized their positions on the

appropriate deadlines requested in the Court’s form status report.

       Millennium states as follows:

       Millennium respectfully requests that the Court enter the schedule requested by

Millennium in Exhibit A. Plaintiffs anticipate seeking leave to amend the complaint to conform

the pleadings to facts discovered or occurring on or after the filing of the complaint, and to

clarify the remedies sought from Defendant. Millennium believes its proposed schedule affords

ample time to achieve the key milestones in the case, and that genuine COVID-related delays

would be better addressed by future orders from the Court, if they materialize.

       Great American states as follows:

       Great American respectfully requests that the Court enter the schedule requested by Great

American in Exhibit A. Great American’s proposal takes into account, among other things,

briefing that needs to take place on Plaintiffs’ pending motion to strike, any bifurcation of issues,

apparent and anticipated discovery disputes, not to mention COVID considerations such as

potential lockdowns in New Jersey, where Great American’s counsel is located, and in other

states, and the availability of witnesses and the means and manner through which discovery can

take place.



                                                 10
Case: 1:20-cv-00121-SJD-KLL Doc #: 35 Filed: 11/25/20 Page: 11 of 12 PAGEID #: 372




Respectfully submitted,
Dated: November 25, 2020
/s/ David J. Ogles                           /s/ James Papakirk
Attorney for Plaintiffs                      Attorney for Defendant

Daniel A. Dorfman (admitted pro hac vice)    James Papakirk (0063862)
David J. Ogles (admitted pro hac vice)       Hallie S. Borellis (0076510)
FOX SWIBEL LEVIN & CARROLL LLP               Flagel & Papakirk LLC
200 W. Madison Street, Suite 3000            50 E-Business Way, Suite 410
Chicago, IL 60606                            Cincinnati, OH 45241
ddorfman@foxswibel.com                       Phone: 513-984-8111
dogles@foxswibel.com                         Fax: 513-984-8118
                                             jpapakirk@fp-legal.com
and                                          hborellis@fp-legal.com

Bryce A. Lenox                               and
THE LAW OFFICE OF BRYCE A. LENOX,
ESQ. LLC                                     Stephen N. Dratch (admitted pro hac vice)
3825 Edwards Road, Suite 103                 Daniel Lebersfeld (admitted pro hac vice)
Cincinnati, OH 45209                         Franzblau Dratch, PC
bryce@brycelenoxlaw.com                      354 Eisenhower Pkwy.
                                             Livingston, NJ 07039
Counsel for Millennium Plaintiffs            Phone: 973-992-3700
                                             Fax: 973-994-0139
                                             sdratch@njcounsel.com
                                             dlebersfeld@gmail.com

                                             Counsel for Defendant Great American
                                             Insurance Company




                                            11
Case: 1:20-cv-00121-SJD-KLL Doc #: 35 Filed: 11/25/20 Page: 12 of 12 PAGEID #: 373




                                        Exhibit A
                                   (Proposed Deadlines)

Millennium respectfully requests that the Court enter the following schedule for discovery,
dispositive motions, and trial.

Amendment of Pleadings                        February 12, 2021 (unless based on
                                              discovery received after such date)
Close of Fact Discovery                       May 3, 2021
Plaintiff Expert Disclosures                  June 1, 2021
Defendant Expert Disclosures                  July 1, 2021
Rebuttal Expert Disclosures                   August 16, 2021
Close of Expert Discovery                     October 1, 2021
Dispositive Motions                           November 1, 2021
Pre-Trial Conference                          February - March, 2022

Great American respectfully requests that the Court enter the following schedule for
discovery, dispositive motions, and trial.

Amendment of Pleadings                        December 31, 2020
Close of Fact Discovery                       September 3, 2021
Plaintiff’s Initial Expert Disclosures        October 1, 2021
Defendant’s Initial Expert Disclosures        November 1, 2021
Rebuttal Expert Disclosures                   December 1, 2021
Close of All Discovery                        February 4, 2022
Dispositive Motions                           March 31, 2022
Pre-Trial Conference                          June-July 2022




                                            12
